EXHIBIT REVOLVING CREDIT AND TERM LOAN AGREEMENT AGREEMENT (this “Agreement”) is made and entered into as of the 31st day of August,2008, by and between CVC CALIFORNIA, LLC, a Delaware limited liability company (the “Lender”), and GENERAL ENVIRONMENTAL MANAGEMENT, INC., a Nevada corporation (the “Borrower”); W I T N E S S E T H : WHEREAS, the Borrower and its Subsidiaries are engaged in the business of providing field services, technical services, transportation, off-site treatment, on-site treatment services, and environmental health and safety compliance services (collectively, the “Business Operations”); and WHEREAS, the Borrower’s Wholly-Owned Subsidiary, General Environmental Management, Inc. (a Delaware corporation), is party to the Acquisition Agreement described below, pursuant to which such Wholly-Owned Subsidiary will acquire all of the issued and outstanding capital stock of the Target (as such term is hereinafter defined), for consideration consisting of cash, a promissory note, and certain contingent payments; and WHEREAS, in order to provide funds for (a) the payment of a portion of the purchase price payable under the Acquisition Agreement, (b) the repayment of the Borrower’s outstanding Indebtedness to the Existing Lenders (as such term is hereinafter defined), and (c) the Company’s working capital and other general corporate purposes, the Borrower has requested the Lender to extend to the Borrower a revolving credit facility and a term loan on the terms and conditions of this Agreement; and WHEREAS, the Lender is willing and able to provide such revolving credit facility and make such term loan to the Borrower on the terms and conditions of this Agreement; NOW, THEREFORE, in consideration of the premises and the mutual covenants herein contained, the parties hereby agree as follows: I. DEFINITIONS Section 1.01.Defined Terms.In addition to the other terms defined elsewhere in this Agreement, as used herein, the following terms shall have the following meanings: “Accounts” shall mean “accounts” (as defined in the UCC) of the Borrower and its Domestic Subsidiaries from time to time. “Account Debtor” shall mean any Person who is obligated on an Account. “Acquisition Agreement” shall mean the Stock Purchase Agreement dated as of August 31, 2008 by and between the Target, the Seller, the Trust and GEM-DE. 1 “Acquisition Documents” shall mean, collectively, the Acquisition Agreement, the Seller Notes and any and all agreements, instruments, certificates and other documents executed and/or delivered pursuant thereto. “Act” shall mean the Securities Act of 1933, as amended, and the rules and regulations thereunder. “Advances” shall mean the principal amounts loaned to the Borrower from time to time pursuant to Section 2.01 below. “Affiliate” shall mean, with respect to any Person, any other Person in Control of, Controlled by, or under common Control with the first Person, and any other Person who has a substantial interest, direct or indirect, in the first Person or any of its Affiliates, including, without limitation, any officer or director of the first Person or any of its Affiliates; provided, however, that neither the Lender nor any of its Affiliates shall be deemed an “Affiliate” of the Borrower for any purposes of this Agreement.For the purpose of this definition, a “substantial interest” shall mean the direct or indirect legal or beneficial ownership of more than ten (10%) percent of any class of stock or similar interest. “Agreement” shall mean this Revolving Credit and Term Loan Agreement as it may from time to time be amended, modified, supplemented and/or restated. “Applicable Law” shall mean all applicable provisions of all (a) constitutions, statutes, ordinances, rules, regulations and orders of all governmental and/or quasi-governmental bodies, (b) Government Approvals, and (c) order, judgments and decrees of all courts and arbitrators. “Availability” shall mean the amount (if any) by which, at the time of determination, (a) the Revolving Credit Commitment exceeds (b) the outstanding principal amount of Advances. “Borrowing Base” shall mean an amount, determined in accordance with the most recent borrowing base report provided to the Lender under Section 5.04(d) below, equal to (a) 90% of Eligible Accounts, plus (b) the fixed amount of (i) $1,000,000 at all times from the date of this Agreement through and including August 31, 2009, (ii) $800,000 at all times from September 1, 2009 through and including August 31, 2010, and (iii) $600,000 at all times from September 1, 2010 through and including August 31, 2011, minus (c) such reserves as the Lender may establish from time to time in its Permitted Discretion (including, without limitation, to account for dilution and other contingencies and risks of collection).In the event that the Borrower has not timely delivered a current Borrowing Base report in accordance with Section 5.04(d) below, then the applicable Borrowing Base shall be such amount as is established by the Lender in its Permitted Discretion, until such time as the Borrower has delivered a current Borrowing Base report. “Borrowing Date” means the Business Day on which the Lender makes a Loan hereunder. 2 “Business Day” shall mean a day other than (a) a Saturday, (b) a Sunday, or (c)a day on which banking institutions in the State of California or the State of Florida are authorized or required by law or executive order to close. “Capital Expenditures” shall mean with respect to any Person, all expenditures of such Person for tangible assets which are capitalized, and the fair value of any tangible assets leased by such Person under any lease which would be a Capitalized Lease, determined in accordance with GAAP, including all amounts paid or accrued by such Person in connection with the purchase (whether on a cash or deferred payment basis) or lease (including Capitalized Lease Obligations) of any machinery, equipment, real property, improvements to real property (including leasehold improvements), or any other tangible asset of such Person which is required, in accordance with GAAP, to be treated as a fixed asset on the consolidated balance sheet of such Person. “Capitalized Lease” shall mean any lease which is or should be capitalized on the balance sheet of the lessee thereunder in accordance with GAAP. “Capitalized Lease Obligation” shall mean with respect to any Person, the amount of the liability which reflects the amount of future payments under all Capitalized Leases of such Person as at any date, determined in accordance with
